
	

113 HR 1195 IH: International Conservation Corps Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1195
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Moran (for
			 himself and Mr. Crenshaw) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish a program to provide grants to nonprofit
		  organizations to enable such organizations to assign and support volunteers to
		  assist foreign countries in the administration of their natural resources in an
		  environmentally sustainable manner.
	
	
		1.Short TitleThis Act may be cited as the
			 International Conservation Corps Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)There is a significant deficit in the
			 capability of many developing countries to manage their natural resources
			 sustainably, which is fundamental to achieving economic development, poverty
			 alleviation, conflict avoidance, good governance, and regional security.
			(2)Developing countries with a great wealth of
			 natural resources are facing a great risk of conflict. Issues that arise in
			 these countries include corruption, disputes over control and distribution of
			 the resources and resulting wealth, fighting over and destruction of resources
			 and resource-rich areas, and human rights abuses.
			(3)Developing countries that successfully
			 manage their natural resource wealth, however, continue to benefit from these
			 resources without resulting conflict.
			(4)It is in the security interest of the
			 United States to share the vast experience and proven methodologies that the
			 United States has achieved over many decades with developing countries
			 struggling to establish their own successful natural resource management
			 programs and policies.
			(5)The many United States senior professionals
			 retiring from both the public and private sector with extensive experience and
			 expertise in the field of natural resource management, acting in a voluntary
			 capacity, presents a unique and important opportunity to help other countries
			 develop the capacity to manage their natural resources sustainably.
			3.Establishment of
			 program
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary, in consultation
			 with the Secretary of State, shall establish a program to provide grants to
			 qualifying nonprofit organizations to enable such organizations to assign and
			 support volunteers to assist foreign countries identified under section 4 in
			 the administration of their natural resources in an environmentally sustainable
			 manner.
			(b)Details of the
			 programThe Secretary shall
			 develop and implement the program such that it includes providing professional,
			 scientific, and technical assistance and training to aid foreign countries in
			 their efforts to—
				(1)develop, manage, and protect national
			 parks, natural and cultural heritage sites, and other protected areas;
				(2)protect wildlife; and
				(3)develop capacity to sustainably manage
			 their natural resources.
				4.Identification of
			 foreign countries
			(a)In
			 generalThe Secretary of
			 State, in consultation with the Administrator of the United States Agency for
			 International Development, shall—
				(1)identify foreign
			 countries as appropriate for participation in the program;
				(2)notify such
			 foreign countries of the program; and
				(3)encourage such
			 foreign countries to seek to participate in the program.
				5.Award of grants
			 to qualifying nonprofit organizations
			(a)Application
				(1)Required
			 informationTo be eligible to
			 receive a grant under the program, a qualifying nonprofit organization shall
			 submit to the Secretary an application including information regarding the
			 expertise, past experience, and demonstrated capacity of the organization, as
			 well as such other information as the Secretary may require.
				(2)Time, form, and
			 manner of applicationThe
			 application described in paragraph 1 shall be submitted to the Secretary at
			 such time, and in such form and manner, as the Secretary may require.
				(3)Solicitation of
			 applicationsThe Secretary shall solicit from qualifying
			 nonprofit organizations applications for grants in accordance with this
			 section.
				(b)Approval
			 processAs soon as is
			 practicable after the date of receipt of an application by the Secretary under
			 subsection (a), the Secretary shall approve or disapprove the
			 application.
			(c)Provision of
			 grantAs soon as is practicable after the date on which the
			 Secretary approves an application of a qualifying nonprofit organization under
			 subsection (b), the Secretary shall provide a grant to such organization.
			6.Use of
			 fundsAny organization that
			 receives a grant under section 5 shall use funds received under such grant
			 to—
			(1)recruit highly
			 skilled and experienced volunteers to participate in the program; and
			(2)place such
			 volunteers with foreign countries participating in the program to work in
			 appropriate projects in the program, subject to section 8.
			7.Reporting
			 requirement
			(a)Submission of
			 periodic reportsAt times
			 specified by the Secretary, any organization that receives a grant under
			 section 5 shall submit to the Secretary periodic reports that include all
			 information that the Secretary determines is necessary to evaluate the progress
			 and success of projects in the program for the purposes of ensuring positive
			 results, assessing problems, and fostering improvements.
			(b)Internet
			 publication of reportsThe
			 Secretary shall make reports under subsection (a) available to the public
			 through the Internet Web site of the Department of the Interior.
			8.Terms and
			 conditions of volunteer service
			(a)Assignment of
			 volunteersExcept as
			 otherwise provided in this Act, the assignment of volunteers in appropriate
			 projects in the program shall be on such terms and conditions as the Secretary
			 may determine.
			(b)Compensation of
			 volunteersVolunteers
			 selected for participation in projects in the program shall not be compensated
			 except for a stipend to cover travel costs, health and travel insurance costs,
			 living costs, and accommodations, awarded in such amounts as the Secretary
			 determines to be appropriate.
			9.DefinitionsIn this Act:
			(1)ProgramThe term program means the
			 program established pursuant to section 3.
			(2)Qualifying
			 nonprofit organizationThe
			 term qualifying nonprofit organization means an entity described
			 in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			
